DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 1-20 are pending. Claims 1-20 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a method for determining the presence of at least one distinct polypeptide in a biological sample comprising steps (a)-(g) set forth in claim 1. With regards to the term “distinct polypeptide”, the instant specification teaches, in page 7, that “[i]n another embodiment one distinct polypeptide is a mutant polypeptide relative to a wild type polypeptide. In further embodiments, the difference between 
modification on at least one amino acid residue. In some embodiments, the post-translational, modification is selected from the group consisting of phosphorylation, acetylation, ubiquitination, and glycosylation. In some embodiments, the at least one distinct peptide comprises a mutant signature.” See also pages 11-12. The instant Examples presented in the specification are: Example 1: drawn to cell culture and lysis for mass spectrometric experiments, cells were culture in DMEM medium or RPMI 1640 medium supplemented with 10% fetal bovine serum and penicillin/streptomycin.  Example 2: drawn to protein digestion with endoproteinase GluC. Example 3: drawn to reversed-phase solid-phase extraction of digests with Sep-Pak C18 columns. Example 4: drawn to immunoafinity purification (IAP) of peptides using a mutation-specific antibody or a mixture of mutation-specific antibodies; Example 5: analysis by LC-MS: redissolved peptide after purification was loaded in a capillary column packed with C18 column using an autosampler. Example 6: diverse cell lines carrying one of three mutations to be detected were harvested and digested with GluC, and subsequently screened by IAP and mass spectrometric analysis.
Example 7: drawn to the mutation L858R in the EGF receptor detected in H3255 cells after IAP enrichment of the peptide with an antibody recognizing the mutated peptide sequence (i.e., the mutant signature peptide). The lack of detection of mutated peptide in H1650 and HCC827 cells, which both do not carry this mutation, served as negative control. Similar methods were applied in Example 8: drawn to detection of the mutation resulting in the E746-A750 deletion in the EGF receptor, Example 9: drawn to detection of the mutation G12S in the small G protein K-Ras, as well as wild-type K-Ras, in A549 cells, Example 10: peptides from three cell lines carrying three different mutations were mixed and mutated peptides were captured with a mixture of three antibodies. All three mutations were detected by MS1 with good intensity. See Figures 1-2. Based on the written description, the distinct polypeptide comprises mutations with respect to the wild-type polypeptide (which is an embodiment of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “distinct” in claim 1 (and dependent claims 2-9 and 14-20) is a relative term which renders the claim indefinite. The term “distinct” is not defined by the claim, the specification does not provide a complete standard for ascertaining the requisite degree (see page 7, wherein “distinct” is defined for an embodiment, but not for the whole invention), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the rejected claims are unclear and have been interpreted broadly for the sake of compact prosecution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,453,845 (cited in the IDS dated 8/31/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘845 comprise overlapping subject matter.
The claims of US ‘845 comprise a method for determining the presence of at least one distinct 
polypeptide in a biological sample, wherein the at least one distinct polypeptide contains a mutation or post-translational modification relative to a wild type or unmodified polypeptide, respectively, the method comprising: 
a. Contacting the biological sample with a hydrolyzing agent, wherein the hydrolyzing agent is capable of hydrolyzing the distinct polypeptide in a sequence-specific manner such that at least one distinct peptide, comprising said mutation or post-translational modification and having a predetermined peptide measured accurate mass, would result if the at least one distinct 
polypeptide were present in the biological sample, to obtain a hydrolyzed sample;  
b. Bringing the hydrolyzed sample in contact with a substrate comprising at least one immobilized binding partner, wherein the at least one immobilized binding partner is capable of specifically binding the distinct peptide;  
c. Removing the hydrolyzed sample from the substrate in a manner such that the distinct peptide would remain bound to the immobilized binding partner;  
d. Contacting the substrate with an elution solution, wherein the distinct peptide would dissociate from the immobilized binding partner into the elution solution, to obtain an elution solution comprising a plurality of molecules;  
e. Segregating the plurality of molecules by liquid chromatography to obtain sorted molecules;  f. Determining the measured accurate mass of at least one sorted molecule present in the elution solution;  and 
g. Determining the presence of the at least one distinct polypeptide in the biological sample 
when a measured accurate mass of at least one sorted molecule is substantially equal to the predetermined peptide measured accurate mass of the at least one distinct peptide. 
 Dependent claims comprise the limitations: “wherein at least one standard peptide is added 
to the plurality of molecules, wherein the at least one standard peptide has substantially the same amino acid sequence as the at least one distinct peptide but a different measured accurate mass”; “
wherein at least two reference peptides are added to the plurality of molecules, wherein the at least two reference peptides have a known liquid chromatography elution order”; “wherein the standard peptide comprises an isotope selected from the group consisting of 15N, 13C, 18O and 2H”; “wherein the at least one standard peptide and the at least one distinct peptide co-segregate during liquid chromatography”; “wherein the presence of the at least one distinct polypeptide is confirmed by the co-segregation of the at least one standard peptide and the at least one sorted molecule and by the difference in measured accurate mass between the at least one standard peptide and the at 
least one sorted molecule”; “wherein the liquid chromatography is selected from the group consisting of HPLC, reverse phase HPLC, and reverse phase C18 HPLC”; “wherein the plurality of molecules are 
segregated during liquid chromatography according to a feature selected from the group consisting of hydrophobicity, charge, and retention time”; “wherein the at least one standard peptide and the 
at least one distinct peptide have a substantially identical retention time”; “wherein the mutation is an addition, deletion and/or substitution of about 1 to about 10 amino acid residues”; “wherein the post-translational modification is selected from the group consisting of phosphorylation, acetylation, 
ubiquitination, and glycosylation”; “wherein the biological sample is derived from saliva, mucous, tears, blood, serum, lymph fluids, buccal cells, circulating tumor cells, mucosal cells, biopsy tissue, cerebrospinal fluid, semen, feces, plasma, urine, a suspension of cells, or a suspension of cells and viruses”; “wherein the biological sample comprises up to about 100,000 different polypeptides”; “wherein the hydrolyzing agent is selected from the group consisting of an enzyme and a chemical”; “wherein the hydrolyzing agent is selected from the group consisting of cyanogen bromide, BNPS-Skatole, formic acid, trypsin, Lysine-C endopeptidase (LysC);  arginine-C endopeptidase (ArgC), Asp-N, 
glutamic acid, endopeptidase (GluC), chymotrypsin, and combinations thereof”; “wherein the substrate comprises a substance selected from the group consisting of a gel matrix and polymer beads”; “wherein the at least one immobilized binding partner comprises a reagent selected from the group consisting of a protein that specifically binds to the distinct peptide, and an antibody or antibody fragment that specifically binds a mutant signature peptide”; “wherein the at least one immobilized binding 
partner is 1 to about 500, wherein each immobilized binding partner specifically binds to a different distinct peptide”; “wherein the determining measure accurate mass includes the step of ionization of the at least one molecule by a method selected from the group consisting of Atmospheric Pressure Chemical Ionisation (APCI), Chemical Ionisation (CI), Electron Impact (EI), Electrospray Ionisation 
(ESI), Fast Atom Bombardment (FAB), Field Desorption/Field Ionisation (FD/FI), Matrix Assisted Laser Desorption Ionisation (MALDI), and Thermospray Ionisation”; “wherein the ionization is Electrospray 
Ionisation (ESI)”; “wherein determining the measured accurate mass is performed using an instrument selected from the group consisting of an instrument with a mass accuracy of 5 ppm or less and an instrument with a mass accuracy of 1 ppm or less”; “wherein the biological sample is depleted of a 
protein selected from the group consisting of albumin, IgG, IgA, transferrin, haptoglobin, and anti-trypsin;  or combinations thereof, prior to step (a)”;  “wherein the biological sample comprises between 
about 5,000 to about 20,000 different polypeptides”; “wherein the biological sample comprises between about 7500 to about 15,000 different polypeptides”; “wherein the biological sample comprises about 10,000 different polypeptides”; “wherein the at least one immobilized binding partner is at least 500 immobilized binding partners, wherein each immobilized binding partner specifically binds to a different distinct peptide”. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,036,756 (cited in the IDS dated 8/31/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘756 comprise overlapping subject matter. 
The claims of US ‘756 are drawn to a kit for determining the presence of at least one distinct 
polypeptide, in a biological sample, comprising a substrate comprising at least one immobilized binding partner, wherein the at least one immobilized binding partner is capable of specifically binding a distinct peptide containing a mutation or post-translational modification relative to a wild type or unmodified polypeptide, wherein the distinct polypeptide has been hydrolyzed in a sequence specific manner by a hydrolyzing agent into at least one distinct peptide and wherein the at least one distinct peptide has a predetermined peptide measured accurate mass. 
Dependent claims include the limitations: “further comprising at least one standard peptide, 
wherein the at least one standard peptide has substantially the same amino acid sequence as the at least one distinct peptide but a different peptide measured accurate mass”; “further comprising at least two reference peptides, wherein the at least two reference peptides have a known liquid chromatography elution order”; “wherein the standard peptide comprises an isotope selected from the group consisting of 15N, 13C, 18O and 2H”; “wherein the at least one standard peptide and the 
at least one distinct peptide co-segregate during liquid chromatography”; “wherein the at least one standard peptide and the at least one distinct peptide have a substantially identical retention time”; “wherein the mutation is an addition, deletion and/or substitution of about 1 to about 10 amino acid residues”; “wherein the post-translational modification is selected from the group consisting of phosphorylation, acetylation, ubiquitination, and glycosylation”; “wherein the kit further comprises the hydrolyzing agent”; “wherein the hydrolyzing agent is selected from the group consisting of an enzyme and a chemical”; “wherein the hydrolyzing agent is selected from the roup consisting of cyanogen bromide, BNPS-Skatole, formic acid, trypsin, Lysine-C endopeptidase (LysC);  arginine-C endopeptidase (ArgC), Asp-N, glutamic acid, endopeptidase (GluC), chymotrypsin, and combinations thereof”; “wherein the substrate comprises a substance selected from the group consisting of a gel matrix and polymer beads”; “wherein the at least one immobilized binding partner comprises a reagent selected from the group consisting of a protein that specifically binds to the distinct peptide, and an antibody or antibody 
fragment that specifically binds a mutant signature peptide”; “wherein the at least one immobilized binding partner is 1 to about 500 immobilized binding partners, wherein each immobilized binding partner specifically binds to a different distinct peptide”; “wherein the at least one immobilized binding 
partner is at least 500 immobilized binding partners, wherein each immobilized binding partner specifically binds to a different distinct peptide”; “wherein the kit further comprises an elution 
solution capable of causing the dissociation of the distinct peptide from the immobilized binding partner into the elution solution.”
The utility disclosed for the kit is set forth in columns 3-6 of the instant specification of US ‘756 and overlaps the instantly claimed method steps. Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,670,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘606 comprise overlapping subject matter. 
The invention of US ‘606 is drawn to a method for determining the presence of at least one distinct polypeptide in a biological sample, wherein the at least one distinct polypeptide contains a mutation or post-translational modification relative to a wild type or unmodified polypeptide, respectively, the method comprising: 
(a) contacting the biological sample with a hydrolyzing agent, wherein the hydrolyzing agent is capable of hydrolyzing the distinct polypeptide in a sequence-specific manner such that at least one distinct peptide comprising said mutation or post-translational modification and having a predetermined peptide measured accurate mass would result if the at least one distinct polypeptide were present in the biological sample, to obtain a hydrolyzed sample;  
(b) bringing the hydrolyzed sample in contact with a substrate comprising at least one immobilized binding partner, wherein the at least one immobilized binding partner is capable of specifically binding the distinct peptide;  
(c) removing the hydrolyzed sample from the substrate in a manner such that the distinct peptide would remain bound to the immobilized binding partner;  
(d) contacting the substrate with an elution solution, wherein the distinct peptide would dissociate from the immobilized binding partner into the elution solution, to obtain an elution solution comprising a plurality of molecules;  
(e) determining the measured accurate mass of at least one molecule present in the elution solution;  and 
(f) determining the presence of the at least one distinct polypeptide in the biological sample when a measured accurate mass of at least one molecule is substantially equal to the 
predetermined peptide measured accurate mass of the at least one distinct peptide. 
Dependent claims include the following limitations: “wherein at least one standard peptide is added to the plurality of molecules, wherein the at least one standard peptide has substantially the same amino acid sequence as the at least one distinct peptide but a different measured accurate mass”; 
“wherein at least two reference peptides are added to the plurality of molecules, wherein the at least two reference peptides have a known liquid chromatography elution order”; “wherein the standard peptide comprises an isotope selected from the group consisting of 15N, 13C, 18O and 2H”; “wherein the at least one standard peptide and the at least one distinct peptide co-segregate during liquid chromatography”; “wherein the presence of the at least one distinct polypeptide is confirmed by the co-segregation of the at least one standard peptide and the at least one molecule and by the difference in 
measured accurate mass between the at least one standard peptide and the at least one molecule”; “wherein the plurality of molecules are segregated during liquid chromatography according to a feature selected from the group consisting of hydrophobicity, charge, and retention time”; “wherein the at least one standard peptide and the at least one distinct peptide have a substantially identical retention 
time”; “wherein the mutation is an addition, deletion and/or substitution of about 1 to about 10 amino acid residues”; “wherein the post-translational modification is selected from the group consisting of phosphorylation, acetylation, ubiquitination, and glycosylation”; “wherein the biological sample is derived from saliva, mucous, tears, blood, serum, lymph fluids, buccal cells, circulating tumor cells, mucosal cells, biopsy tissue, cerebrospinal fluid, semen, feces, plasma, urine, a suspension of cells, or a suspension of cells and viruses”; “wherein the biological sample comprises a number of different polypeptides selected from the group consisting of between about 5,000 to about 20,000 different polypeptides, between about 7,500 to about 15,000 different polypeptides, and up to about 100,000 different polypeptides and isoforms thereof”; “wherein the hydrolyzing agent is selected from 
the group consisting of an enzyme and a chemical”; “wherein the hydrolyzing agent is selected from 
the group consisting of cyanogen bromide, BNPS-Skatole, formic acid, trypsin, Lysine-C endopeptidase (LysC);  arginine-C endopeptidase (ArgC), Asp-N, glutamic acid, endopeptidase (GluC), chymotrypsin, and combinations thereof”; “wherein the substrate comprises a substance selected from the group consisting of a gel matrix and polymer beads”; “wherein the at least one immobilized binding 
partner comprises a reagent selected from the group consisting of an antibody or peptide binding fragment thereof, a protein that specifically binds to the distinct peptide, an antibody or antibody fragment that binds a mutant signature peptide, and an antibody or antibody fragment that binds a wild type peptide”; “wherein the at least one immobilized binding partner is 1 to about 500 or 1 to about  
500 immobilized binding partners, wherein each immobilized binding partner specifically binds to a different distinct peptide”; “wherein the determining measured accurate mass includes the step of ionization of the at least one molecule by a method selected from the group consisting of Atmospheric Pressure Chemical Ionization (APCI), Chemical Ionization (CI), Electron Impact (EI), Electrospray Ionization (ESI), Fast Atom Bombardment (FAB), Field Desorption/Field Ionization (FD/FI), 
Matrix Assisted Laser Desorption Ionization (MALDI), and Thermospray Ionization”; “wherein determining the measured accurate mass is performed using an instrument selected from the group consisting of an instrument with a mass accuracy of 5 ppm or less and an instrument with a mass 
accuracy of 1 ppm or less”; “wherein the biological sample is depleted of a protein selected from the group consisting of albumin, IgG, IgA, transferrin, haptoglobin, and anti-trypsin;  or combinations thereof, prior to step (a)”.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 01/2022